Exhibit 10.3


PROMISSORY NOTE


$[•] 
January 19, 2015



FOR VALUE RECEIVED, and intending to be legally bound, Bitcoin Shop Inc. (the
“Maker”) located at 1901 North Fort Myer Drive, Suite #1105, Arlington, VA
22209, hereby unconditionally and irrevocably promises to pay to the order of
[•] with an address at [•] (the “Payee”), in lawful money of the United States
of America, the sum of [•] [($•)] on or before December 31, 2015 (the “Maturity
Date”).


Interest shall accrue on the outstanding principal balance of this Promissory
Note on the basis of a 365-day year from the date hereof until paid in full at
the rate of two percent (2%) per annum, and shall be due and payable at the
Maturity Date, or the prepayment date, if any, whichever is earlier. This
Promissory Note may be prepaid, at the option of the Maker, without premium or
penalty, in whole or in part at any time or from time to time prior to the
Maturity Date.
 
For purposes of this Promissory Note, an "Event of Default" shall occur if the
Maker shall: (i) fail to pay the entire principal amount of this Promissory Note
when due and payable, (ii) admit in writing its inability to pay any of its
monetary obligations under this Promissory Note, (iii) make a general assignment
of its assets for the benefit of creditors, or (iv) allow any proceeding to be
instituted by or against it seeking relief from or by creditors, including,
without limitation, any bankruptcy proceedings.


In the event that an Event of Default has occurred, the Payee or any other
holder of this Promissory Note may, by notice to the Maker, declare this entire
Promissory Note to be forthwith immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Maker.  In the event that an Event of Default
consisting of a voluntary or involuntary bankruptcy filing has occurred, then
this entire Promissory Note shall automatically become due and payable without
any notice or other action by Payee.


The nonexercise or delay by the Payee or any other holder of this Promissory
Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.  No waiver of
any right shall be effective unless in writing signed by the Payee, and no
waiver on one or more occasions shall be conclusive as a bar to or waiver of any
right on any other occasion.


Should any part of the indebtedness evidenced hereby be collected by law or
through an attorney-at-law, the Payee or any other holder of this Promissory
Note shall, if permitted by applicable law, be entitled to collect from the
Maker all reasonable costs of collection, including, without limitation,
attorneys’ fees.


All notices and other communications must be in writing to the address of the
party set forth in the first paragraph hereof and shall be deemed to have been
received when delivered personally (which shall include via an overnight courier
service) or, if mailed, three (3) business days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid. The
parties may designate by notice to each other any new address for the purpose of
this Promissory Note.


Maker hereby forever waives presentment, demand, presentment for payment,
protest, notice of protest, and notice of dishonor of this Promissory Note and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Promissory Note.


This Promissory Note shall be binding upon the successors and assigns of the
Maker, and shall be binding upon, and inure to the benefit of, the successors
and assigns of the Payee.


This Promissory Note shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York, without regard to the conflict of laws principles thereof.


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Maker has executed this Promissory Note as
of January 19, 2015.


BITCOIN SHOP INC.  (the Maker):






By:                                                                
Name:
Its:


